                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com

                       6    Counsel for SVC Chapter 11 Trustee
                            TIMOTHY W. HOFFMAN
                       7

                       8                                  UNITED STATES BANKRUPTCY COURT

                       9                                  NORTHERN DISTRICT OF CALIFORNIA

                      10                                         SANTA ROSA DIVISION

                      11    In re                                                Case No. 17-10065 RLE
                      12    SVC,                                                 Chapter 11
                      13                        Debtor.                          CHAPTER 11 TRUSTEE’S OBJECTION
                                                                                 TO CHAPTER 11 PLAN PROPOSED BY
                      14                                                         SULLIVAN FAMILY (DECEMBER 20,
                                                                                 2019)
                      15
                                                                                 Date:    February 26, 2020
                      16                                                         Time:    10:00 a.m.
                                                                                 Place:   1300 Clay Street, Room 201
                      17                                                                  Oakland, CA 94612
                                                                                 Judge:   The Hon. Roger L. Efremsky
                      18

                      19

                      20              Timothy W. Hoffman, the duly appointed, qualified and acting Chapter 11 Trustee of

                      21    SVC’s bankruptcy estate (“Trustee”) objects to the chapter 11 plan dated December 20, 2019

                      22    [Doc #502] (“Plan”) filed by Ross and Kelleen Sullivan as follows:

                      23    I.        PRELIMINARY STATEMENT

                      24              As a prerequisite to confirmation, a bankruptcy court must find that a chapter 11 plan has

                      25    been “proposed in good faith and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3).

                      26    In this instance, the Plan contains provisions that plainly contravene established law, violating

                      27    two of the most fundamental and long-standing safeguards of the attorney-client relationship.

                      28    Specifically, the Plan seeks to deprive the Trustee and his counsel of the protections of the
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP                                                 1
                             CHAPTER 11 TRUSTEE’S OBJECTION TO CHAPTER 11 PLAN PROPOSED BY SULLIVAN FAMILY
                 Case: 17-10065                           CASE NO.
                                      Doc# 515 Filed: 02/12/20     17-10065 02/12/20
                                                                 Entered:   RLE      13:31:01 Page 1 of 5
                            DM3\6317437.1 R1034/00002
                       1    attorney-client privilege (“ACP”) and attorney work product doctrine (“WPD”). To that end, the

                       2    Plan provides that the “Reorganized Debtor,” i.e., the Sullivans and their hand-selected SVC

                       3    president/board chairman, will “succeed[ ] to [the Trustee’s] attorney/client privilege and work

                       4    product protection in all respects[.]” Plan at § 8.1. Upon confirmation, the Trustee and his

                       5    counsel must turn over to the Reorganized Debtor all privileged and protected documents. Plan

                       6    at § 8.6.

                       7              Unsurprisingly, there is no authority to support the Sullivans’ proposed evisceration of

                       8    the ACP and WPD.            Indeed, confirming a plan containing these provisions would set a

                       9    destructive precedent, chilling a duly appointed trustee’s ability to communicate openly with his

                      10    chosen, Court-approved counsel, and significantly impeding a trustee’s ability to administer a

                      11    bankruptcy estate. In fact, such an outcome is antithetical to the policy of “uncovering insider

                      12    fraud” that the U.S. Supreme court articulated for its holding in Commodity Futures Trading

                      13    Com. v. Weintraub, 471 U.S. 343, 353 (1985).

                      14              Accordingly, the Trustee objects to confirmation of the Plan to the extent it includes any

                      15    provisions directing that the Trustee’s ACP and WPD protections be transferred to the

                      16    Reorganized Debtor or any other person. Moreover, the Trustee objects to the Reorganized

                      17    Debtor’s retention and prosecution of “Estate Retained Claims” (Plan, p. 16) to the extent such

                      18    claims include the right under 11 U.S.C. § 542 to compel the Trustee to turn over any material

                      19    subject to the ACP or the WPD. The Court should enter an order denying confirmation unless

                      20    the Plan is amended to remove the offending provisions described herein.

                      21    II.       DISCUSSION

                      22              The purpose of the ACP is to “encourage full and frank communication between

                      23    attorneys and their clients and thereby promote broader public interests in the observance of law

                      24    and administration of justice.” Cont’l Cas. Co. v. St. Paul Surplus Lines Ins. Co., 265 F.R.D.

                      25    510, 519 (E.D. Cal. 2010), quoting Upjohn Co. v. United States, 449 U.S. 383, 389 (1981).

                      26    “Adequate legal representation in the ascertainment and enforcement of rights or the prosecution

                      27    or defense of litigation compels a full disclosure of the facts by the client to his attorney.” Id.

                      28    (citations omitted).
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP
                                                                              2
                             CHAPTER 11 TRUSTEE’S OBJECTION TO CHAPTER 11 PLAN PROPOSED BY SULLIVAN FAMILY
                 Case:                                    CASE NO.
                            17-10065 Doc# 515 Filed: 02/12/20      17-10065 02/12/20
                                                                 Entered:   RLE      13:31:01 Page 2 of 5
                            DM3\6317437.1 R1034/00002
                       1              The purpose behind the WPD, in turn, is to permit an attorney to “assemble information,

                       2    sift what he considers to be the relevant from the irrelevant facts, prepare his legal theories and

                       3    plan his strategy without undue and needless interference.” Drennen v. Certain Underwriters at

                       4    Lloyd’s of London (In re Residential Capital, LLC), 575 B.R. 29, 42 (Bankr. S.D.N.Y. 2017),

                       5    quoting Hickman v. Taylor, 329 U.S. 495, 511 (1947). An important purpose of the WPD is to

                       6    “prevent exploitation of a party’s efforts in preparing for litigation.” Admiral Ins. Co. v. U.S.

                       7    District Court, 881 F.2d 1486, 1494 (9th Cir. 1989).

                       8              In short, the ACP and WPD are central to an attorney’s effective representation of a

                       9    client.     The Plan, in violation of long-established law, strips away both of these essential

                      10    protections from the Trustee. The Plan provides that the “Reorganized Debtor” will succeed to

                      11    the SVC Trustee’s ACP and WPD protections, and requires that the Trustee and his Court-

                      12    approved counsel turn over to the Reorganized Debtor all information and material protected

                      13    from disclosure by the ACP and WPD. See Plan at §§ 8.1, 8.6.

                      14              Worse yet, the Plan divests the Trustee of these protections for the benefit of SVC’s

                      15    insiders, the Sullivans. While the Plan ostensibly refers to the “Reorganized Debtor” as holding

                      16    the Trustee’s ACP and WPD protections, one should read instead the “Sullivans.”

                      17    Post-confirmation, Kelleen Sullivan and brother Sean Sullivan will serve as board members of

                      18    SVC. Plan at § 8.1. To give the Plan a veneer of non-Sullivan control, an individual whom the

                      19    Sullivans hand-selected, Bill Brinkman, will serve as SVC’s president and board chairman, and

                      20    can resign at any time. Id. Undoubtedly, Ross Sullivan, Plan proponent and former SVC

                      21    president, will be behind the scenes providing advice and oversight, if he does not ultimately

                      22    take a formal officer or director position with SVC.

                      23              Under the Plan, SVC’s insiders, the Sullivans, will control the Reorganized Debtor (in

                      24    fact if not in title) and succeed to the Trustee’s ACP and WPD protections. That is to say, the

                      25    individuals who, among others, were subjects of the Trustee’s investigations in this case will

                      26    have full access to the Trustee’s privileged communications and materials.

                      27              It is settled law that “the trustee of a corporation in bankruptcy has the power to waive

                      28    the corporation’s attorney-client privilege with respect to prebankruptcy communications.”
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP
                                                                              3
                             CHAPTER 11 TRUSTEE’S OBJECTION TO CHAPTER 11 PLAN PROPOSED BY SULLIVAN FAMILY
                 Case:                                    CASE NO.
                            17-10065 Doc# 515 Filed: 02/12/20      17-10065 02/12/20
                                                                 Entered:   RLE      13:31:01 Page 3 of 5
                            DM3\6317437.1 R1034/00002
                       1    Weintraub, 471 U.S. at 358 (emphasis added).             No legal authority, however, supports the

                       2    proposition that a reorganized debtor under the control of its prepetition insiders can, through a

                       3    plan, acquire a duly appointed trustee’s ACP and WPD protections – protections which

                       4    axiomatically pertain to post-petition communications and work product.

                       5               Allowing a reorganized debtor and its insiders unfettered access to the privileged

                       6    communications and documents of a duly appointed bankruptcy trustee – who, among other

                       7    things, likely investigated into the actions and omissions of the same insiders – would severely

                       8    inhibit the ability of a bankruptcy trustee to have free and open communication with his or her

                       9    counsel. The precedent would be incredibly harmful to effective administration of bankruptcy

                      10    estates.

                      11               Such an outcome is also incompatible with the policy rationale articulated in Weintraub,

                      12    where the U.S. Supreme Court held that the trustee of a debtor corporation may waive the

                      13    debtor’s ACP with respect to pre-bankruptcy communications. 471 U.S. at 358. In reaching its

                      14    holding, the Court explained that to hold otherwise would interfere with a trustee’s ability to

                      15    investigate potential claims against insiders:

                      16               In seeking to maximize the value of the estate, the trustee must investigate the
                                       conduct of prior management to uncover and assert causes of action against the
                      17               debtor's officers and directors. See generally 11 U. S. C. §§ 704(4), 547, 548. It
                                       would often be extremely difficult to conduct this inquiry if the former
                      18               management were allowed to control the corporation's attorney-client privilege
                                       and therefore to control access to the corporation's legal files. To the extent that
                      19               management had wrongfully diverted or appropriated corporate assets, it could
                                       use the privilege as a shield against the trustee's efforts to identify those assets.
                      20               The Code's goal of uncovering insider fraud would be substantially defeated if the
                                       debtor's directors were to retain the one management power that might effectively
                      21               thwart an investigation into their own conduct.
                      22               471 U.S. at 353 (emphasis added).

                      23               A trustee cannot effectively uncover potential insider fraud, an activity that requires free

                      24    and open communication with counsel, knowing that the targets of that investigation may

                      25    ultimately be entitled to the trustee’s privileged communications and materials. Indeed, such an

                      26    outcome is directly at odds with the Code’s goal of uncovering insiders fraud, as the U.S.

                      27    Supreme Court articulated in Weintraub.

                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP
                                                                                 4
                             CHAPTER 11 TRUSTEE’S OBJECTION TO CHAPTER 11 PLAN PROPOSED BY SULLIVAN FAMILY
                 Case:                                    CASE NO.
                            17-10065 Doc# 515 Filed: 02/12/20      17-10065 02/12/20
                                                                 Entered:   RLE      13:31:01 Page 4 of 5
                            DM3\6317437.1 R1034/00002
                       1              A trustee must be able to have full and open communications with his or her chosen

                       2    counsel concerning insider investigations and all other facets of a bankruptcy case. The Plan’s

                       3    proposed assignment of the Trustee’s ACP and WPD protections to the Reorganized Debtor (i.e.,

                       4    the Sullivans) would set a harmful precedent for all bankruptcy trustees and bankruptcy estates.

                       5    The subject provisions plainly contravene established law. Consequently, the Plan violates

                       6    § 1129(a)(3) and is unconfirmable.

                       7    III.      CONCLUSION

                       8               For all the foregoing reasons, the Trustee objects to confirmation of the Plan to the

                       9    extent it includes any provisions directing that the Trustee’s ACP and WPD protections be

                      10    transferred to the Reorganized Debtor or any other person. Moreover, the Trustee objects to the

                      11    Reorganized Debtor’s retention of any right under 11 U.S.C. § 542 to compel the Trustee or his

                      12    counsel to turn over any material subject to the ACP or the WPD. The Court should deny

                      13    confirmation unless and until the Plan is amended to remove the offending provisions described

                      14    above.

                      15

                      16    Dated: February 12, 2020                             DUANE MORRIS LLP

                      17
                                                                                 By: /s/ Aron M. Oliner (152373)
                      18                                                             Aron M. Oliner
                                                                                     Counsel to SVC Chapter 11 Trustee
                      19                                                             TIMOTHY W. HOFFMAN
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP
                                                                             5
                             CHAPTER 11 TRUSTEE’S OBJECTION TO CHAPTER 11 PLAN PROPOSED BY SULLIVAN FAMILY
                 Case:                                    CASE NO.
                            17-10065 Doc# 515 Filed: 02/12/20      17-10065 02/12/20
                                                                 Entered:   RLE      13:31:01 Page 5 of 5
                            DM3\6317437.1 R1034/00002
